11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                  JUDGMENT

Omega Preston,                              * From the County Court
                                              at Law of Ector County,
                                              Trial Court No. 21609.

Vs. No. 11-14-00200-CV                       * June 5, 2015

Sandra Hodge,                                * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

    This court has considered Omega Preston’s motion for dismissal and
nonsuit of this appeal and concludes that the motion should be granted.
Therefore, in accordance with this court’s opinion, the appeal is dismissed.
The costs incurred by reason of this appeal are taxed against Omega Preston.